DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the term “googles” in line 18 of page 5, needs to be changed to “goggles”, and the reference number “24” in line 21 of page 8, needs to be changed to “26”.  Appropriate corrections are required.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “the virtual exercise environment” in line 7 needs to be changed to “the virtual reality exercise environment”, and the phrase “the orientation” in line 12 needs to be changed to “an orientation”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the term “analyse” in line 2 needs to be changed to “analyze”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “virtual reality apparatus configured to provide a virtual reality exercise environment to the user”, “immersive environment module configured to provide an immersive exercise environment to the user”, “an image recognition software module configured for automatically recognizing from the pre-recorded video content the orientation of the person, terrain, and other environmental features of the rea-world environment”, and “computing device configured for controlling the actuators and the immersive environment module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to applicant’s specification: 
Virtual reality apparatus 14 may, for example, comprise a virtual reality headset, or a plurality of virtual reality displays (see page 5 of the specification), 
Immersive environment module 16 may be configured to provide an immersive exercise environment during performance of the physical exercise on the exercise machine 12. The immersive environment module 16 may be further configured to provide one or both of sensory stimuli and haptic feedback to the user that at least partially simulates or mimics the virtual reality exercise environment provided by the virtual reality apparatus 14. The sensory stimuli may, for example, comprise light, sound, noise, temperature, smell, etc. The haptic feedback may comprise, for example, vibration, rocking, rolling, jumping, etc. The immersive environment module 16 may, for example, comprise one or more lights, cooling fans, heating fan, sprayers, humidifiers, speakers, noise generators, etc. (see pages 5-6 of the specification), 
Image recognition software (module) 26 executable by the computing device 18…maybe implemented as web and/or mobile software applications comprising one or more computer program modules executable by the computing device 18 (see page 8 of the specification).
Computing device 18 may, for example, comprise one or more programmable servers, computer controllers, desktop computers, laptop computers, tablet computers, smartphones, and combinations thereof. The computing device 18 may further comprise a user interface 24, such as a control panel, console or smartphone display, configured to enable user selection of one or both of a physical exercise routine and prerecorded video20 content (see page 7 of the specification).



Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, since claim 1, lines 6-8, recites: “a virtual reality apparatus configured to provide a virtual reality exercise environment to the user the virtual exercise environment including a pre-recorded video content representing a real-world environment being traversed by a person”, and it is not clear whether “person” is 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since claim 3 recites: “wherein prerecorded video content includes at least one of a prerecorded video content of a real-world environment such as a track, trail, roadway or circuit for running, cycling, or rowing being traversed, and a prerecorded video content which simulates a real-world environment such as a track, trail, roadway or circuit for running, cycling, or rowing being traversed”, while claim 1, to which claim 3 indirectly depends on recites: “the virtual exercise environment including a pre-recorded video content representing a real-world environment being traversed by a person”. As such, claim 1 requires a pre-recorded video content representing/of a real-world environment, whereas in claim 3, such appears to not be a requirement since the pre-recorded video content can be a pre-recorded video content which simulates a real-world environment. As a result, the limitations of claim 3, conflict the limitations of claim 1. Furthermore, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Watterson (US 2016/0250519 A1) in view of Odessky et al. (US 2014/0347392 A1).
Regarding claim 1, Watterson teaches an exercise system (abstract, ¶ [0032]), comprising: an exercise machine (104) comprising a user engagement structure configured to be engaged by a user to perform a physical exercise (¶ [0045], any of exercise machines cited, i.e. treadmill, stationary cycles, Nordic-style skiers, rowers, steppers, hiker s, climber, elliptical devices, striding devices, have a user engagement structure that is configured to be engaged by a user to perform exercise. For instance, a belt is the user engagement structure in treadmills, pedals are user engagement structures in stationary cycles and elliptical, handle(s)/oar is the engagement structure in rowers, etc.); actuators (110) configured to adjust operation of the user engagement the conversion module 204 may alternately or additionally create the exercise program based on the video data and/or environment data”, ¶ [0071] recites: “The control signals may be based on a pitch of the terrain corresponding to the perspective of the video data and the control signals may be used by the operating mechanics 110. For example, for video that that is captured while running up a path having a 7-degree pitch, the control signal may correspond to a positive 7-degree pitch operating parameter of the exercise device”, ¶ [0080] recites: “By way of example, a light-based environment parameter may be based on the video depicting shaded areas of the real-world route, sunny areas of the real-world route, and the like. Such route-dependent environmental parameters may allow for a more realistic simulation of the video data and the real-world route, as the environmental parameters may change to reflect what a user of the exercise program sees on the video data as well as what the user would see if traversing the real-world route at the given pace”); and a computing device (108 with 115, 116, 126 and 132, ¶ [0059], ¶ [0082]- ¶ [0084], ¶ [0099]- ¶ [0102]) configured for controlling the actuators and the immersive environment module so that the physical exercise experienced by the user using the exercise machine and the immersive exercise environment provided to the user using the exercise machine are dynamically varied to at least partially simulate or mimic, the terrain, and other Page 2 - RESPONSE TO OFFICE ACTION,Serial No. 16/423,582; Atty. Docket No. LST335environmental features of the real-world environment as the real-world environment is being traversed in the pre-recorded video content being displayed by the virtual reality apparatus (¶ [0036]- ¶ [0038], ¶ [0070]- ¶ [0072], ¶ [0077], ¶ [0080]).

Watterson is silent about the image recognition software module configured for automatically recognizing from the pre-recorded video content the orientation of the person.
Regarding claim 1, Odessky teaches a system comprising an image recognition software module configured for automatically recognizing from a pre-recoded video 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Watterson’s invention such that the image recognition software module recognizes the orientation of the person from the pre-recorded video as taught by Odessky in order to simulate the real-world route and event more realistically and provide the user of the exercise device with an even more realistic experience of the route/event.  

Regarding claim 2, Watterson as modified by Odessky teaches wherein the computing device comprises a user interface configured to enable user selection of one or both of a physical exercise routine and prerecorded video content, and wherein the virtual reality exercise environment is based at least in part on one or both of the selected physical exercise routine and the selected prerecorded video content (Watterson: ¶ [0039], ¶ [0070]- ¶ [0072], ¶ [0077], ¶ [0082]- ¶ [0084]).  

Regarding claim 5, Watterson as modified by Odessky teaches wherein the physical exercise routine is based at least in part on performance data and environmental data sensed during the user performing a prerecorded physical exercise (Watterson: Fig. 4, ¶ [0040]- ¶ [0041], ¶ [0062], ¶ [0065]- ¶ [0066], ¶ [0071]- ¶ [0072], ¶ [0086]).  
Regarding claim 6, Watterson as modified by Odessky teaches wherein one or both of the virtual reality exercise environment and the immersive exercise environment are based at least in part on one or more of the physical exercise routine, the performance data and the environmental data (Watterson: ¶ [0036]- ¶ [0038], ¶ [0070]- ¶ [0072], ¶ [0077], ¶ [0080]).  
Regarding claim 7, Watterson as modified by Odessky teaches wherein the actuators are further configured to dynamically adjust resistance provided by the user engagement structure (Watterson: ¶ [0037], ¶ [0046], ¶ [0072]).  
Regarding claim 8, Watterson as modified by Odessky teaches wherein the actuators are further configured to dynamically adjust orientation of one or both of the user engagement structure and the exercise machine (Watterson: ¶ [0037], ¶ [0046], ¶ [0071]- ¶ [0072]).    

Regarding claim 10, Watterson as modified by Odessky teaches wherein the virtual reality apparatus comprises a virtual reality headset or a plurality of virtual reality displays (Watterson: ¶ [0058]).  
Regarding claim 11, Watterson as modified by Odessky teaches wherein the immersive environment module is further configured to provide one or both of sensory stimuli and haptic feedback to the user that at least partially simulates or mimics the virtual reality exercise environment provided by the virtual reality apparatus (Watterson: ¶ [0037]- ¶ [0038], ¶ [0049], ¶ [0058], ¶ [0071]).  
Regarding claim 12, Watterson as modified by Odessky teaches the exercise system further comprising performance sensors configured to sense performance data of the user during performance of the physical exercise (Watterson: ¶ [0050], ¶ [0096]).  
Regarding claim 13, Watterson as modified by Odessky teaches the exercise system further comprising performance analysis software configured to analyze the performance data of the user during performance of the physical exercise (Watterson: ¶ [0050], ¶ [0074], ¶ [0096]). 
Regarding claim 14, Watterson as modified by Odessky teaches the exercise system further comprising a network interface configured to communicate with one or more other exercise systems or one or more other computing devices via one or more networks (Watterson: 127, Fig. 1, ¶ [082]- ¶ [0083], ¶ [0095]).

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2001/0001303 A1 to Ohsuga et al. (pertinent to claims 1, 7 11), and US 2007/0261538 A1 to Takai et al. (pertinent to claim 1, image recognition).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







/SJA/Examiner, Art Unit 3784        

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784